Title: François Gard to Thomas Jefferson, 9 April 1816
From: Gard, François
To: Jefferson, Thomas


          
            Sir.
            Bordeaux, 9th April 1816.
          
          You will perhaps be Surprized at the Liberty I take in addressing you, but being governed by motives of humanity & encouraged in my design by Some military gentlemen and merchants of the united States now in this place, I Beg leave to claim your attention for a moment, on the Situation of the unhappy persons in your country who have the misfortunate misfortune to be deaf & dumb. afflicted myself with these infirmities & feeling with great Sensibily Sensibility for all these in the Same Situation I have enquired of the american gentlemen who have visited our Institution in Bordeaux, for the Instruction of deaf and dumb, whether there existed any Similar establishment in the united States. Being informed that no Such School had been established with you & Learning that among your deaf and dumb all those who had not the means of coming to Europe were deprived of Instruction I feel an ardent desire to devote my Labours and existence to procure for them the inestimable blessing of the education of which their organisation is Susceptible & which is So indispensable both for their own happiness & to render them useful members of Society.
          I was educated myself in the Institution of the deaf & dumb in this city & having acquired by long application a Perfect Knowledge of the most approved method of Instructing this unfortunate Portion of society I have for these eight years exercized the Function of Teacher & have also acquired a tolerable Knowledge of the English Language. If The american Government or Benevolent Individuals of your Country are disposed to Form an Institution in the united States I would Willingly go there for that purpose. I can pur procure Satisfactory testimonial of my moral character and my Capacity for Teaching the deaf & dumb from american Consul & Several respectable military & Commercial Gentlemen of the united States who honour me with Their friendship & Esteem—I will entirely depend on the wisdom & judgment of the american Government or of the individuals who undertake to assist me in the proposed establishment, to fix the mode & plan of its organisation.
          Our Institution here is calculated for 60 Poors Students at the expence of the Government which pays for each 600 francs Pr annum & 24000. for  Professors & Sundry others charges to which is to be added the expence of a Suitable building, Beds, Linen &c Making the agregate expence about 1000 fr. annually for each individual. the rich pay the expence of their children & if as I have been Told a considerable portion of the deaf & dumb in the united States have the means of paying for their instruction the  Expence to the Government or a private Society would be inconsiderable for myself I do not claim great emoluments my desire & object, is to Serve an afflicted portion of humanity I have a Wife & Soon expect to be a father, my only ambition, is to procure a comfortable existence for my  wife & family
          If you think your Government Cannot from its formation establish Such an Institution, Will you inform me what probability there is of any one of States Governments undertaking to create Such an Establishment, or whether in your Opinion Individual Subscription could be raised for its formation. Your worthy consul, mr Lee. has given me great encouragement, but I wish to feel Secure of a competency before I undertake a Voyage, as it would not be prudent in me to let go a certainty for an uncertainty having from the Institution here a Salary of 1800 francs besides other Emoluments
          I Should be highly flattered by your honouring me with a reply to this, on which Permit me to say, I calculate from the Knowledge I have from mr Lee of your Patriotism & useful Labours.
          
            I have the honour to be with high respect, Sir, your humble Servant
            
              
                Fs Gard
              
              
                Professeur à L’Institution royale dessourds muets à Bordeaux.
              
            
          
        